     Case 2:21-cv-00580-RFB-NJK Document 3 Filed 04/27/21 Page 1 of 2



1

2

3

4

5

6                              UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA
8                                               ***
9     ISAAC LEWIS,                                       Case No. 2:21-cv-00580-RFB-NJK
10                                     Petitioner,                     ORDER
              v.
11
      JOHNSON, et al.,
12
                                   Respondents.
13

14           Isaac Lewis has submitted a pro se 28 U.S.C. § 2254 habeas corpus petition but

15   he has failed to submit an application to proceed in forma pauperis or pay the filing fee.

16   Accordingly, this matter has not been properly commenced. 28 U.S.C. § 1915(a)(2) and

17   Local Rule LSR1-2.

18           The petition, therefore, is dismissed without prejudice to petitioner filing a new

19   federal habeas petition, in a new case with a new case number and a new, completed

20   application to proceed in forma pauperis with the required financial information or the

21   $5.00 filing fee.

22           IT IS THEREFORE ORDERED that the Clerk detach and file the petition (ECF No.

23   1-1).

24           IT IS FURTHER ORDERED that this action is DISMISSED without prejudice as

25   improperly commenced.

26           IT IS FURTHER ORDERED that a certificate of appealability is denied.

27

28
                                                     1
     Case 2:21-cv-00580-RFB-NJK Document 3 Filed 04/27/21 Page 2 of 2



1
            IT IS FURTHER ORDERED that the Clerk send to petitioner a copy of the court’s
2
     form petition, the form application to proceed in forma pauperis with instructions, and one
3
     copy of the papers he filed in this case.
4
            IT IS FURTHER ORDERED that the Clerk enter judgment accordingly and close
5
     this case.
6

7           DATED: 27 April 2021.
8

9                                                    RICHARD F. BOULWARE, II
                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 2
